Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Arguments/Remarks (4/5/2021) amended the specification (paragraph 1), which is entered.  A terminal disclaimer was filed and approved (4/6/2021).   
Claims 1-20 are pending in this action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
      Regarding 35 USC 101, current claims, when considered as an ordered combination, recite significantly more than an abstract idea – processing a financial transaction – in the detailed synchronizing of transaction devices and transaction details and subsequent generation of single use transaction numbers by those devices.  
    The nearest prior art of record (Bursch (U.S. 7,822,666), Keresman, III et al. (U.S. 2002/0046169))  fails to show a financial transaction management component (FTMC) that is associated with the first communication device and is configured to synchronize with a financial transaction platform (FTP) of a second communication device associated with at least one of a financial identity associated with a financial account associated with the user identity or an intermediary identity associated with the financial identity, identify a synchronized time window based at least in part on the 
   For the reasons above, claims 1, 10 and 19 are deemed allowable.  Claims 2-9, 11-18 and 20 are allowed based on their dependency to allowed claims 1, 10 and 19, respectively. 
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                    Conclusion                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.